Title: To Alexander Hamilton from James McHenry, 29 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 29 May 1799
          
          Inclosed are three letters which I received yesterday from Brigader Genl. Wilkinson—vz. two of the 3 & 21st of March and one of the 10th of April ulto.
          The Sketches of the coast and Country, and report on the death of Cap Demlar alluded to have not been received.
          I have the honour to be Sir your most ob St
          
            James McHenry
          
          Majr Gen Alexr Hamilton
        